Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated February 24, 2021. Claims 1-12 and 18-22 were amended. Claims 1-22 of the application are pending. This office action is made final.

Specification

2.	The disclosure is objected to because of the following informalities:

Claim 1, Lines 3-4 state, “an auxiliary quantum system comprising a plurality of modes and that interacts with the primary quantum system.” The specification does not describe anywhere what those modes are and how the auxiliary quantum system interacts with the primary quantum system in different modes, so the examiner can establish the meets and bounds of this limitation. The applicant is required to provide prior art document describing those modes and how the auxiliary quantum system interacts with the primary quantum system in different modes, in an IDS. The applicant is also required to indicate the page number, paragraph number and line number in that document where support for this statement can be found.



Claim 2 states in part, “the auxiliary quantum system interacts with an environment external to the primary quantum system and the auxiliary quantum system”. The specification does not describe anywhere how “the auxiliary quantum system interacts with an environment external to the primary quantum system and the auxiliary quantum system” and what results are achieved in the operation of the primary quantum system and the auxiliary quantum system. The applicant is required to provide prior art document describing how “the auxiliary quantum system interacts with an environment external to the primary quantum system and the auxiliary quantum system” and what results are achieved in the operation of the primary quantum system and the auxiliary quantum system, in an IDS. The applicant is also required to indicate the 
Claim 1 states in part, “the auxiliary quantum system is controllable to relax the primary quantum system to an equilibrium state using a controllable function of the auxiliary quantum system operator”. Claim 5 states, “the controllable function of the auxiliary quantum system operator is a two-time correlation function of the auxiliary quantum system operator”.
The specification does not describe anywhere what “the auxiliary quantum system operator” is. The auxiliary quantum system can be controlled using an electrical signal, probably a voltage signal of appropriate amplitude and frequency. Where does the specification describe what this control signal is? How is it generated and applied to the auxiliary quantum system? How is “a two-time correlation function of the auxiliary quantum system operator” generated from this control signal? Is the control signal measured and is a mathematical model of the measured control signal produced as “a two-time correlation function of the auxiliary quantum system operator”. The applicant is required to provide prior art document describing what this control signal is and how “a two-time correlation function of the auxiliary quantum system operator” is generated from this control signal, in an IDS. The applicant is also required to indicate the page number, paragraph number and line number in that document where support for these concepts can be found.
The amendments to the specification submitted on February 24, 2021 states in Para 0010, “the equilibrium state of the primary quantum system is described by a Gibbs state 
    PNG
    media_image1.png
    24
    74
    media_image1.png
    Greyscale
 where 
    PNG
    media_image2.png
    28
    37
    media_image2.png
    Greyscale
 represents a tunable temperature, Hs represents the primary quantum system and Z represents a partition function”.

    PNG
    media_image3.png
    22
    11
    media_image3.png
    Greyscale
. The applicant is required to use consistent definition of “a tunable temperature” using same symbol either 
    PNG
    media_image3.png
    22
    11
    media_image3.png
    Greyscale
 or 
    PNG
    media_image2.png
    28
    37
    media_image2.png
    Greyscale
 in the specification and all claims.
Specification Para 0035 states, “H5 is the primary quantum system Hamiltonian”. The applicant is required to use consistent definition of “Hs” using same definition either “the primary quantum system” or “the primary quantum system Hamiltonian” in the specification and all claims.
Specification Para 0010 states, Gibbs state as 
    PNG
    media_image1.png
    24
    74
    media_image1.png
    Greyscale
.  Specification Para 0064, defines Gibbs state as 
    PNG
    media_image4.png
    43
    79
    media_image4.png
    Greyscale
. Therefore Z is equal to 
    PNG
    media_image5.png
    16
    70
    media_image5.png
    Greyscale
. What does “tr” represent in this equation? The applicant is required to provide prior art document describing what a partition function is and how it is produced, in an IDS. The applicant is also required to indicate the page number, paragraph number and line number in that document where support for these concepts can be found.
Specification Para 0011 and Claim 7 state in part, “the tunable physical parameters comprising (i) a frequency and amplitude of a drive signal, and (ii) a leakage rate of resonator modes”. What is a drive signal? Is it a voltage signal applied to the auxiliary quantum system? What are resonator modes? The specification mentions resonator modes but does not describe them?  Are they same as the plurality of modes of the auxiliary quantum system mentioned in claim 1? The applicant is required to provide prior art document describing what a drive signal is and what resonator modes and how they are produced, in an IDS. The applicant is also required to indicate the page number, paragraph number and line number in that document where support for these concepts can be found.


Claim 8 states in part, “the auxiliary quantum system modes have been tuned in order to achieve a controllable two-time correlation function”. The specification does not describe anywhere how the auxiliary quantum system modes have been tuned in order to achieve a controllable two-time correlation function. The applicant is required to provide prior art document describing how the auxiliary quantum system modes have been tuned in order to achieve a controllable two-time correlation function and what parameter is measured during the tuning process to compute the controllable two-time correlation function, in an IDS. The applicant is also required to indicate the page number, paragraph number and line number in that document where support for these concepts can be found.

Specification Para 0013 states, “the dynamics of the auxiliary quantum system are controlled such that 
    PNG
    media_image6.png
    34
    277
    media_image6.png
    Greyscale
is satisfied within a first accuracy, where t represents time, 
    PNG
    media_image7.png
    22
    31
    media_image7.png
    Greyscale
 represents the response function of the auxiliary [AltContent: connector]quantum system with 
    PNG
    media_image8.png
    17
    19
    media_image8.png
    Greyscale
 representing eigenvalues of a system-bath interaction Hamiltonian, 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
 represents frequency and 
    PNG
    media_image10.png
    19
    34
    media_image10.png
    Greyscale
 represents a tunable temperature”.
In Para 0013, Line 3, “
    PNG
    media_image7.png
    22
    31
    media_image7.png
    Greyscale
” should be replaced by “
    PNG
    media_image11.png
    22
    93
    media_image11.png
    Greyscale
”.
The “a first accuracy” is not described anywhere in the specification. Therefore, the meets and bounds of the claim cannot be established. The specification does not describe what the starting condition is from which time is measured. The specification does not describe how the response of the auxiliary [AltContent: connector]quantum system is measured and what signal is measured to compute the response and how a mathematical model is built to arrive at the response function. Is this model a physics based model? The applicant is required to provide prior art document describing what a first accuracy is, what the starting condition is from which time is measured, how the response of the auxiliary [AltContent: connector]quantum system is measured and what signal is measured to compute the response and how a mathematical model is built to arrive at the response function in an IDS. The applicant is also required to indicate the page number, paragraph number and line number in that document where support for these concepts can be found.
What frequency does 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
 represent? Is this the drive signal frequency or some other frequency? If it is drive signal frequency then 
    PNG
    media_image12.png
    19
    26
    media_image12.png
    Greyscale
shall be used instead of 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
. 
    PNG
    media_image10.png
    19
    34
    media_image10.png
    Greyscale
 should not be used to represent a tunable temperature. 
    PNG
    media_image3.png
    22
    11
    media_image3.png
    Greyscale
 should be used to represent tunable temperature. 
Para 0014 states, “the dynamics of the auxiliary quantum system are controlled such that 
    PNG
    media_image13.png
    37
    378
    media_image13.png
    Greyscale
 is satisfied within a second accuracy, where 
    PNG
    media_image14.png
    21
    32
    media_image14.png
    Greyscale
 represents the response function of the auxiliary quantum system with 
    PNG
    media_image15.png
    17
    27
    media_image15.png
    Greyscale
 representing eigenvalues of a system-bath interaction [AltContent: connector]Hamiltonian, 
    PNG
    media_image16.png
    27
    37
    media_image16.png
    Greyscale
 represents a 
    PNG
    media_image10.png
    19
    34
    media_image10.png
    Greyscale
represents a tunable temperature, 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
 represents frequency, f(t) represents a time-dependent real-valued function and 
    PNG
    media_image17.png
    21
    94
    media_image17.png
    Greyscale
 represent minimum and maximum frequency values”.
In Para 0014, Line 3, “
    PNG
    media_image14.png
    21
    32
    media_image14.png
    Greyscale
” should be replaced by “
    PNG
    media_image18.png
    29
    79
    media_image18.png
    Greyscale
”.
The “a second accuracy” is not described anywhere in the specification. The specification does not describe what the starting condition is from which time is measured. The specification does not describe how f(t) that represents a time-dependent real-valued function is generated and what data is used to generate it. The specification does not describe how the response of the auxiliary [AltContent: connector]quantum system is measured and what signal is measured to compute the response and how a mathematical model is built to arrive at the response function 
    PNG
    media_image14.png
    21
    32
    media_image14.png
    Greyscale
. Is this model a physics based model? The specification does not describe how Kronecker delta is computed and what parameter is used to compute it. The applicant is required to provide prior art document describing what a second accuracy is, what the starting condition is from which time is measured, how the response of the auxiliary [AltContent: connector]quantum system is measured and what signal is measured to compute the response and how a mathematical model is built to arrive at the response function and how Kronecker delta is computed and what parameter is used to compute it in an IDS. The applicant is also required to indicate the page number, paragraph number and line number in that document where support for these concepts can be found.
What frequency does 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
 represent? Is this the drive signal frequency or some other frequency? If it is drive signal frequency then 
    PNG
    media_image12.png
    19
    26
    media_image12.png
    Greyscale
shall be used instead of 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
. 
    PNG
    media_image10.png
    19
    34
    media_image10.png
    Greyscale
 should not be used to represent a tunable temperature. 
    PNG
    media_image3.png
    22
    11
    media_image3.png
    Greyscale
 should be used to represent tunable temperature. What frequency is used to compute 
    PNG
    media_image17.png
    21
    94
    media_image17.png
    Greyscale
 ?

    PNG
    media_image19.png
    21
    49
    media_image19.png
    Greyscale
” should be replaced by “
    PNG
    media_image18.png
    29
    79
    media_image18.png
    Greyscale
 and “
    PNG
    media_image14.png
    21
    32
    media_image14.png
    Greyscale
” should be replaced by “
    PNG
    media_image18.png
    29
    79
    media_image18.png
    Greyscale
”.
The “a second accuracy” is not described anywhere in the specification. The specification does not describe what the starting condition is from which time is measured. The specification does not describe how f(t) that represents a time-dependent real-valued function is generated and what data is used to generate it. The specification does not describe how the response of the auxiliary [AltContent: connector]quantum system is measured and what signal is measured to compute the response and how a mathematical model is built to arrive at the response function 
    PNG
    media_image14.png
    21
    32
    media_image14.png
    Greyscale
. Is this model a physics based model? The specification does not describe how Kronecker delta is computed and what parameter is used to compute it. The applicant is required to provide prior art document describing what a second accuracy is, what the starting condition is from which time is measured, how the response of the auxiliary [AltContent: connector]quantum system is measured and what signal is measured to compute the response and how a mathematical model is built to arrive at the response function and how Kronecker delta is computed and what parameter is used to compute it in an IDS. The applicant is also required to indicate the page number, paragraph number and line number in that document where support for these concepts can be found.
What frequency does 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
 represent? Is this the drive signal frequency or some other frequency? If it is drive signal frequency then 
    PNG
    media_image12.png
    19
    26
    media_image12.png
    Greyscale
shall be used instead of 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
. 
    PNG
    media_image10.png
    19
    34
    media_image10.png
    Greyscale
 should not be used to represent a tunable temperature. 
    PNG
    media_image3.png
    22
    11
    media_image3.png
    Greyscale
 should be used to represent tunable temperature. What frequency is used to compute 
    PNG
    media_image17.png
    21
    94
    media_image17.png
    Greyscale
 ?
Claim 18, Lines 3-4 state, “the auxiliary quantum system comprising a plurality of modes and that interacts with the primary quantum system.” The specification does not 
Claim 18 states in part:
“determining that a steady state, response function and spectrum of the auxiliary quantum system are each fully characterized as functions of tunable physical parameters of the auxiliary quantum system meet a respective condition”. 
The “a steady state of the auxiliary quantum system” is not described anywhere in the specification. What is “a response function of the auxiliary quantum system”? When a drive signal is applied to the auxiliary quantum system, a response will be produced. For example, an electrical signal or a voltage signal may be applied to the auxiliary quantum system. It may produce a response signal which could be another voltage signal. Does the response function represent the response or output signal using a mathematical function? The “a response function of the auxiliary quantum system”, “a spectrum of the auxiliary quantum system” and “a respective condition” are not described anywhere in the specification. The applicant is required to provide prior art document describing “a steady state of the auxiliary quantum system”, “a response function of the auxiliary quantum system”, “a spectrum of the auxiliary quantum system” and “a respective condition”, in an IDS. The applicant is also required to indicate the 
Claim 18 states in part, “approximating a thermalization condition for the primary quantum system using one or more modes of the spectrum of the auxiliary quantum system”. Specification Page 16, Para 0081 states, “it is described how the thermalization condition for the primary quantum system may be approximated using a set of response functions that are summed in order to create a superposition of response functions”. The specification dies not describe how the thermalization condition for the primary quantum system is approximated using a set of response functions. The specification does not describe what one or more modes of the spectrum of the auxiliary quantum system are and how they are used for approximating a thermalization condition for the primary quantum system.  The applicant is required to provide prior art document describing “how the thermalization condition for the primary quantum system is approximated using a set of response functions”, “what one or more modes of the spectrum of the auxiliary quantum system are” and “how they are used for approximating a thermalization condition for the primary quantum system”, in an IDS. The applicant is also required to indicate the page number, paragraph number and line number in that document where support for these concepts can be found.
Claim 18 states in part, “controlling the auxiliary quantum system based on the approximated thermalization condition to achieve a range of tunable effective temperatures for the primary quantum system”. The specification does not describe anywhere how this “controlling the auxiliary quantum system based on the approximated thermalization condition” is done and how “a range of tunable effective temperatures for the primary quantum system” are achieved and what “effective temperatures for the primary quantum system” are. The applicant 
Claim 19 states in part, “the auxiliary quantum system interacts with an environment external to the primary quantum system and the auxiliary quantum system”. The specification does not describe anywhere how “the auxiliary quantum system interacts with an environment external to the primary quantum system and the auxiliary quantum system” and what results are achieved in the operation of the primary quantum system and the auxiliary quantum system. The applicant is required to provide prior art document describing how “the auxiliary quantum system interacts with an environment external to the primary quantum system and the auxiliary quantum system” and what results are achieved in the operation of the primary quantum system and the auxiliary quantum system, in an IDS. The applicant is also required to indicate the page number, paragraph number and line number in that document where support for these concepts can be found.
Claim 22, Line 3 mentions “quantum system frequency”; the auxiliary quantum system density of modes”; and “tuning a strength of a coupling between the primary quantum system and the auxiliary quantum system”. All these terms and concepts are not described in the specification. The applicant is required to provide prior art document describing “quantum system frequency” and the auxiliary quantum system density of modes”” and how tuning a strength of a coupling between the primary quantum system and the auxiliary quantum system is 
Claim 24, Line 3 mentions “effective system energy scale”. An “effective system energy scale” is not described in the specification. The applicant is required to provide prior art document describing “effective system energy scale”, in an IDS. The applicant is also required to indicate the page number, paragraph number and line number in that document where support for these concepts can be found.
Claim 25, mentions “a thermalization speed”. “Thermalization” and “a thermalization speed” are not described in the specification. The applicant is required to provide prior art document describing “Thermalization” and “a thermalization speed”, in an IDS. The applicant is also required to indicate the page number, paragraph number and line number in that document where support for these concepts can be found.
In Page 7, Para 0040, Line 4, tunable temperature should be 
    PNG
    media_image3.png
    22
    11
    media_image3.png
    Greyscale
 and not 
    PNG
    media_image2.png
    28
    37
    media_image2.png
    Greyscale
.
In Page 7, Para 0040, Line 6, auxiliary system operator should not be B, as B refers to auxiliary quantum system at other places.
In the amendment to the Paragraph 0042 submitted on February 24, 2021, what frequency does 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
 represent? Is this the drive signal frequency or some other frequency? If it is drive signal frequency then 
    PNG
    media_image12.png
    19
    26
    media_image12.png
    Greyscale
shall be used instead of 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
. 
    PNG
    media_image10.png
    19
    34
    media_image10.png
    Greyscale
 should not be used to represent a tunable temperature. 
    PNG
    media_image3.png
    22
    11
    media_image3.png
    Greyscale
 should be used to represent tunable temperature.
In Paragraph 0043, “
    PNG
    media_image19.png
    21
    49
    media_image19.png
    Greyscale
” should be replaced by “
    PNG
    media_image18.png
    29
    79
    media_image18.png
    Greyscale
.


Claim Objections

3.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

4.	Claims 1, 3, 4, 6, 7, 8, 9, 10, 11, 12 and 18-22 are objected to because of the following informalities:  

Claim 1, Lines 3-4 state, “an auxiliary quantum system comprising a plurality of modes and that interacts with the primary quantum system.” The specification does not describe anywhere what those modes are and how the auxiliary quantum system interacts with the primary quantum system in different modes, so the examiner can establish the meets and bounds of this limitation. The applicant is required to provide an explanation of those modes and how the auxiliary quantum system interacts with the primary quantum system in different modes.
Claim 1 states in part:
“a steady state of the auxiliary quantum system, a response function of the auxiliary quantum system, an auxiliary quantum system operator, and a spectrum of the auxiliary quantum system are fully characterized as functions of tunable physical parameters of the auxiliary quantum system”. 
The “a steady state of the auxiliary quantum system” is not described anywhere in the specification. Therefore, the meets and bounds of the claim cannot be established. How is “a steady state of the auxiliary quantum system” established? What signal is measured and 
 The “an auxiliary quantum system operator”, and “a spectrum of the auxiliary quantum system” are not described anywhere in the specification. Therefore, the meets and bounds of the claim cannot be established. What is “an auxiliary quantum system operator”? Is it an electrical signal or some other parameter or an electronic component of then auxiliary quantum system? What does “an auxiliary quantum system operator” do and how does it operate? What is its effect on the auxiliary quantum system? How is “a spectrum of the auxiliary quantum system” defined? A spectrum is a frequency spectrum of a signal.  However, it is not understood what signal is measured and compared in an auxiliary quantum system to generate the spectrum.

In claim 3, Line 2, “an equilibrium state” should be “the equilibrium state” since an “an equilibrium state” is already mentioned in claim 1.
In claim 4, Lines 1-2, “dynamics of the auxiliary quantum system” should be “the dynamics of the auxiliary quantum system” since an “dynamics of the auxiliary quantum system” is already mentioned in claim 3.
Claim 6 states, “the equilibrium state of the primary quantum system is described by a Gibbs state 
    PNG
    media_image1.png
    24
    74
    media_image1.png
    Greyscale
 where 
    PNG
    media_image2.png
    28
    37
    media_image2.png
    Greyscale
 represents a tunable temperature, Hs represents the primary quantum system and Z represents a partition function”.

    PNG
    media_image3.png
    22
    11
    media_image3.png
    Greyscale
. The applicant is required to use consistent definition of “a tunable temperature” using same symbol either 
    PNG
    media_image3.png
    22
    11
    media_image3.png
    Greyscale
 or 
    PNG
    media_image2.png
    28
    37
    media_image2.png
    Greyscale
 in all claims.
Claim 6 states, “Hs represents the primary quantum system”. Specification Para 0035 states, “H5 is the primary quantum system Hamiltonian”. The applicant is required to use consistent definition of “Hs” using same definition either “the primary quantum system” or “the primary quantum system Hamiltonian” in all claims.
Claim 6 defines Gibbs state as 
    PNG
    media_image1.png
    24
    74
    media_image1.png
    Greyscale
.  Specification Para 0064, defines Gibbs state as 
    PNG
    media_image4.png
    43
    79
    media_image4.png
    Greyscale
. Therefore Z is equal to 
    PNG
    media_image5.png
    16
    70
    media_image5.png
    Greyscale
. What does “tr” represent in this equation?

Claim 7 states in part, “the tunable physical parameters comprising (i) a frequency and amplitude of a drive signal, and (ii) a leakage rate of resonator modes”. What is a drive signal? Is it a voltage signal applied to the auxiliary quantum system? What are resonator modes? The specification mentions resonator modes but does not describe them?  Are they same as the plurality of modes of the auxiliary quantum system mentioned in claim 1?
Claim 7 states in part, “a leakage rate of resonator modes”. The “leakage rate of resonator modes” is not described anywhere in the specification. Therefore, the meets and bounds of the claim cannot be established. How is “leakage rate of resonator modes” established? What signal is measured and compared to establish the leakage rate of resonator modes?

In claim 8, Line 1, “the set of physical parameters” should be “set of the tunable physical parameters”.

In claim 9, Lines 1-2, “the dynamics of the auxiliary quantum system” has no antecedent basis.
In claim 9, Line 3, “
    PNG
    media_image7.png
    22
    31
    media_image7.png
    Greyscale
” should be replaced by “
    PNG
    media_image11.png
    22
    93
    media_image11.png
    Greyscale
”.
Claim 9 states, “the dynamics of the auxiliary quantum system are controlled such that 
    PNG
    media_image6.png
    34
    277
    media_image6.png
    Greyscale
is satisfied within a first accuracy, where t represents time, 
    PNG
    media_image7.png
    22
    31
    media_image7.png
    Greyscale
 represents the response function of the auxiliary [AltContent: connector]quantum system with 
    PNG
    media_image8.png
    17
    19
    media_image8.png
    Greyscale
 representing eigenvalues of a system-bath interaction Hamiltonian, 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
 represents frequency and 
    PNG
    media_image10.png
    19
    34
    media_image10.png
    Greyscale
 represents a tunable temperature”.
The “a first accuracy” is not described anywhere in the specification. Therefore, the meets and bounds of the claim cannot be established. The specification does not describe what the starting condition is from which time is measured. The specification does not describe how the response of the auxiliary [AltContent: connector]quantum system is measured and what signal is measured to compute the response and how a mathematical model is built to arrive at the response function. Is this model a physics based model? What frequency does 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
 represent? Is this the drive signal frequency or some other frequency? If it is drive signal frequency then 
    PNG
    media_image12.png
    19
    26
    media_image12.png
    Greyscale
shall be used instead of 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
. 
    PNG
    media_image10.png
    19
    34
    media_image10.png
    Greyscale
 should not be used to represent a tunable temperature. 
    PNG
    media_image3.png
    22
    11
    media_image3.png
    Greyscale
 should be used to represent tunable temperature. 

In claim 10, Lines 1-2, “the dynamics of the auxiliary quantum system” has no antecedent basis.
In claim 10, Line 3, “
    PNG
    media_image14.png
    21
    32
    media_image14.png
    Greyscale
” should be replaced by “
    PNG
    media_image18.png
    29
    79
    media_image18.png
    Greyscale
”.
Claim 10 states, “the dynamics of the auxiliary quantum system are controlled such that 
    PNG
    media_image13.png
    37
    378
    media_image13.png
    Greyscale
 is satisfied within a second accuracy, where 
    PNG
    media_image14.png
    21
    32
    media_image14.png
    Greyscale
 represents the response function of the auxiliary quantum system with 
    PNG
    media_image15.png
    17
    27
    media_image15.png
    Greyscale
 representing eigenvalues of a system-bath interaction [AltContent: connector]Hamiltonian, 
    PNG
    media_image16.png
    27
    37
    media_image16.png
    Greyscale
 represents a Kronecker delta, 
    PNG
    media_image10.png
    19
    34
    media_image10.png
    Greyscale
represents a tunable temperature, 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
 represents frequency, f(t) represents a time-dependent real-valued function and 
    PNG
    media_image17.png
    21
    94
    media_image17.png
    Greyscale
 represent minimum and maximum frequency values”.
The “a second accuracy” is not described anywhere in the specification. Therefore, the meets and bounds of the claim cannot be established. The specification does not describe what the starting condition is from which time is measured. The specification does not describe how f(t) that represents a time-dependent real-valued function is generated and what data is used to generate it. The specification does not describe how the response of the auxiliary [AltContent: connector]quantum system is measured and what signal is measured to compute the response and how a mathematical model is built to arrive at the response function 
    PNG
    media_image14.png
    21
    32
    media_image14.png
    Greyscale
. Is this model a physics based model? How is Kronecker delta computed and what parameter is used to compute it? What frequency does 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
 represent? Is this the drive signal frequency or some other frequency? If it is drive signal frequency then 
    PNG
    media_image12.png
    19
    26
    media_image12.png
    Greyscale
shall be used instead of 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
. 
    PNG
    media_image10.png
    19
    34
    media_image10.png
    Greyscale
 should not be used to represent 
    PNG
    media_image3.png
    22
    11
    media_image3.png
    Greyscale
 should be used to represent tunable temperature. What frequency is used to compute 
    PNG
    media_image17.png
    21
    94
    media_image17.png
    Greyscale
 ?
In claim 11, Line 3, “
    PNG
    media_image19.png
    21
    49
    media_image19.png
    Greyscale
” should be replaced by “
    PNG
    media_image18.png
    29
    79
    media_image18.png
    Greyscale
 and in Line 4, “
    PNG
    media_image14.png
    21
    32
    media_image14.png
    Greyscale
” should be replaced by “
    PNG
    media_image18.png
    29
    79
    media_image18.png
    Greyscale
”.
Claim 11 states, “the dynamics of the auxiliary quantum system are controlled such that 
    PNG
    media_image13.png
    37
    378
    media_image13.png
    Greyscale
 is satisfied within a second accuracy according to a set of values of response functions 
    PNG
    media_image20.png
    26
    55
    media_image20.png
    Greyscale
 where 
    PNG
    media_image14.png
    21
    32
    media_image14.png
    Greyscale
 represents the response function of the auxiliary quantum system with 
    PNG
    media_image15.png
    17
    27
    media_image15.png
    Greyscale
 representing eigenvalues of a system-bath interaction Hamiltonian, 
    PNG
    media_image16.png
    27
    37
    media_image16.png
    Greyscale
represents a Kronecker [AltContent: connector]delta, 
    PNG
    media_image10.png
    19
    34
    media_image10.png
    Greyscale
represents a tunable temperature, 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
represents frequency, f(t) represents a time- dependent real-valued function and 
    PNG
    media_image17.png
    21
    94
    media_image17.png
    Greyscale
represent minimum and maximum frequency  values”.
The “a second accuracy” is not described anywhere in the specification. Therefore, the meets and bounds of the claim cannot be established. The specification does not describe what the starting condition is from which time is measured. The specification does not describe how f(t) that represents a time-dependent real-valued function is generated and what data is used to generate it. The specification does not describe how the response of the auxiliary [AltContent: connector]quantum system is measured and what signal is measured to compute the response and how a mathematical model is built to arrive at the response function 
    PNG
    media_image14.png
    21
    32
    media_image14.png
    Greyscale
. Is this model a physics based model? How is Kronecker delta computed and what parameter is used to compute it? What frequency does 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
 represent? Is this the drive signal frequency or some other frequency? If it is 
    PNG
    media_image12.png
    19
    26
    media_image12.png
    Greyscale
shall be used instead of 
    PNG
    media_image9.png
    13
    18
    media_image9.png
    Greyscale
. 
    PNG
    media_image10.png
    19
    34
    media_image10.png
    Greyscale
 should not be used to represent a tunable temperature. 
    PNG
    media_image3.png
    22
    11
    media_image3.png
    Greyscale
 should be used to represent tunable temperature. What frequency is used to compute 
    PNG
    media_image17.png
    21
    94
    media_image17.png
    Greyscale
 ?
In claim 12, Line 2, “the energy scales has no antecedent basis.
Claim 15, Lines 3-4 state, “the auxiliary quantum system comprising a plurality of modes and that interacts with the primary quantum system.” The specification does not describe anywhere what those modes are and how the auxiliary quantum system interacts with the primary quantum system in different modes, so the examiner can establish the meets and bounds of this limitation. The applicant is required to provide an explanation of those modes and how the auxiliary quantum system interacts with the primary quantum system in different modes. 
Claim 18 states in part:
“determining that a steady state, response function and spectrum of the auxiliary quantum system are each fully characterized as functions of tunable physical parameters of the auxiliary quantum system meet a respective condition”. 
The “a steady state of the auxiliary quantum system” is not described anywhere in the specification. Therefore, the meets and bounds of the claim cannot be established. How is “a steady state of the auxiliary quantum system” established? What signal is measured and compared to establish the steady state? What is “a response function of the auxiliary quantum system”? When a drive signal is applied to the auxiliary quantum system, a response will be produced. For example, an electrical signal or a voltage signal may be applied to the auxiliary quantum system. It may produce a response signal which could be another voltage signal. Does the response function represent the response or output signal using a mathematical function?

Claim 18 states in part, “approximating a thermalization condition for the primary quantum system using one or more modes of the spectrum of the auxiliary quantum system”. Specification Page 16, Para 0081 states, “it is described how the thermalization condition for the primary quantum system may be approximated using a set of response functions that are summed in order to create a superposition of response functions”. The specification dies not describe how the thermalization condition for the primary quantum system is approximated using a set of response functions. The specification does not describe what one or more modes of the spectrum of the auxiliary quantum system are and how they are used for approximating a thermalization condition for the primary quantum system.  Therefore, proper interpretation of this limitation cannot be made by the Examiner.
Claim 18 states in part, “controlling the auxiliary quantum system based on the approximated thermalization condition to achieve a range of tunable effective temperatures for the primary quantum system”. The specification does not describe anywhere how this “controlling the auxiliary quantum system based on the approximated thermalization condition” is done and how “a range of tunable effective temperatures for the primary quantum system” are 
On claim 20, Line 2, “the dynamics of the auxiliary quantum system” has no antecedent basis.
Claim 22, Line 3 mentions “quantum system frequency”; the auxiliary quantum system density of modes”; and “tuning a strength of a coupling between the primary quantum system and the auxiliary quantum system”. All these terms and concepts are not described in the specification. Therefore, proper interpretation of this limitation cannot be made by the Examiner.
Claim 24, Line 3 mentions “effective system energy scale”. An “effective system energy scale” is not described in the specification. Therefore, proper interpretation of this limitation cannot be made by the Examiner.
Claim 25, mentions “a thermalization speed”. “Thermalization” and “a thermalization speed” are not described in the specification. Therefore, proper interpretation of this limitation cannot be made by the Examiner.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



6.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 1 states in part:
“a steady state of the auxiliary quantum system, a response function of the auxiliary quantum system, an auxiliary quantum system operator, and a spectrum of the auxiliary quantum system are fully characterized as functions of tunable physical parameters of the auxiliary quantum system”. It is not understood as to what “fully characterized” means. When the “fully characterized” is not defined for these parameters, the meets and bounds of this claim limitation cannot be established. The claim then forms an indefinite claim.

The term “fully characterized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

6.1	Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 18 states in part:
“determining that a steady state, response function and spectrum of the auxiliary quantum system are each fully characterized as functions of tunable physical parameters of the auxiliary quantum system meet a respective condition”. It is not understood as to what “fully 

The terms “fully characterized” and “a respective condition” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

6.2 	Claims not specifically rejected are rejected because of their dependence on rejected claims.
Allowable Subject Matter

7.	Claims 1-22 of the application would be allowable over prior art if the specification objections described in Paragraph 2 above, claim objections described in Paragraph 4 above and the claim rejections presented in Paragraph 6 above are overcome.. 

8.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1) a plurality of quantum systems disposed within a volume and an electromagnetic field source coupled to the volume; a modular array for fixing a coupling quantum system for Unknown, Chinese Patent CN 103582949 A, published on 20-12-2014); 
(2) a quantum system comprising superconducting qubits controlled to manipulate photon for performing quantum operations; a quantum resonator system coupled to the qubit with two resonators having approximately equal resonator frequencies; the quantum resonator system can represent a first quantum logic state or a second quantum logic state based on the physical quantum state of the first and second resonators with respect to the photon; superconducting qubits comprise of oscillators that transfer energy between a capacitor and an inductor based on a phase difference; the difference in energy between states 0 and 1 is a function of current, fluctuation in frequency and phase; quantum systems transfer energy between a pair of resonators periodically; (Pesetski et al., U.S. Patent Application Publication 2012/0124432); and 
(3) Quantum computing system with superconducting qubits; the quantum system is at any time in one of two states of its Hamiltonian operator; he superconducting qubits define a predetermined coupling strength; the quantum system is initialized by setting its Hamiltonian operator to a zero state; the coupling strength between the qubits define the computational problem; the state of the quantum system is read as the result of computation;  (Unknown, Chinese Patent CN 101375302 B, published on March 28, 2012). 


(Claim 1)  “the auxiliary quantum system interacts with the primary quantum system through one or more couplings, wherein the one or more couplings are controllable;
a steady state of the auxiliary quantum system, a response function of the auxiliary quantum system, an auxiliary quantum system operator, and a spectrum of the auxiliary quantum system are fully characterized as functions of tunable physical parameters of the auxiliary quantum system; and
the auxiliary quantum system is controllable to relax the primary quantum system to an equilibrium state using a controllable function of the auxiliary quantum system operator” in combination with the remaining elements and features of the claimed invention.
 
None of these references taken either alone or in combination with the prior art of record discloses a method, specifically including: 
(Claim 18)  “determining that a steady state, response function and spectrum of the auxiliary quantum system are each fully characterized as functions of tunable physical parameters of the auxiliary quantum system meet a respective condition;
approximating a thermalization condition for the primary quantum system using one or more modes of the spectrum of the auxiliary quantum system; and
controlling the auxiliary quantum system based on the approximated thermalization condition to achieve a range of tunable effective temperatures for the primary quantum system” in combination with the remaining elements and features of the claimed invention.
 
Response to Applicant’s Arguments

9. 	Applicant's claim amendments and arguments filed on February 24, 2021 have been fully considered. The specification objections, the claim objections and the claim rejections under 35 USC 112 (b) are updated in this office action in response to applicant’s amendments to the specification and claims. Claim rejections under 35 USC 102 (a) are withdrawn in response to applicant’s arguments.

ACTION IS FINAL

10.	Applicant’s claim amendments necessitated revised objections and rejections presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2123
	March 21, 2021